Citation Nr: 1432175	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  04-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than September 9, 2010, for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Roger L. Sutton, Attorney 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1975.  He had an additional 17 days of active duty or active duty for training (ACDUTRA) in the Reserve in January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The rating decision granted a TDIU and assigned an effective date of September 9, 2010.  

The Veteran was initially scheduled to testify at a video conference hearing before a member of the Board in January 2010.  In December 2009, he requested a continuance because his attorney was unavailable.  In March 2010, he was notified that a Central Office hearing was scheduled in July 2010.  However, in April 2010, the Veteran's attorney stated that a video conference hearing had been requested.  In July 2010, the undersigned Veterans Law Judge granted the Veteran's motion to reschedule a video conference hearing.  In August 2010, this case was remanded so that the RO could schedule the hearing.  The RO scheduled a video conference hearing in February 2012.  However, in December 2011, the Veteran withdrew his request for a hearing in writing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e) (2013).  

In August 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The Veteran filed a claim for a TDIU on November 3, 2008.  The record includes no pending claims for increased ratings or unresolved claims, whether formal or informal, for a TDIU prior to November 3, 2008.

2. It was not factually ascertainable that the Veteran's service-connected disabilities precluded substantially gainful employment during the year prior to November 3, 2008.  


CONCLUSION OF LAW

The criteria for an effective date of November 3, 2008, but no earlier, for a grant of an extraschedular TDIU have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran's claim for an earlier effective date arises from the initial grant of a TDIU in the May 2011 rating decision.  Because a TDIU was granted, his claim was substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran's service treatment records, VA medical treatment records, service personnel records, Social Security Administration (SSA) and indicated private medical records have been obtained.  

The October 2013 VA examination was inadequate because it did not provide the retrospective opinion that was requested on remand.  However, the Veteran submitted an October 2013 retrospective opinion from Dr. D. C., his private physician that the Board is using as its basis for granting the earliest effective date available under the law.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

In August 2010, the Board remanded this case so that a hearing could be scheduled.  The RO substantially complied with the directive because a hearing was scheduled.  The Veteran later withdrew his request for a hearing, as noted above.  In August 2013, the Board remanded this case again so that a retrospective opinion could be obtained and so that the case could be referred to the Director of the Compensation Service for consideration of an extraschedular TDIU.  There was not substantial compliance with the Board's August 2013 remand directives because the October 2013 retrospective opinion is inadequate.  The examiner did not provide a retrospective opinion.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction because the Board is granting the earliest effective date available under the law.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

II.  Earlier Effective Date Claim

In adjudicating the Veteran's claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

As a preliminary matter, total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  For the period prior to September 9, 2010, the Veteran's combined disability rating did not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) (2013) for consideration of a schedular TDIU.  The issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Veteran's case was referred to the Director of the Compensation Service in March 2014 and he found that an extraschedular TDIU was not warranted.  The Board is now permitted to consider an extraschedular TDIU without prejudice to the Veteran.  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2013).  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period prior to the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2013).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155 (2013).

In other words, a claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a separate claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As noted above, the Veteran filed his first formal TDIU claim on November 3, 2008.  In October 2013, the Veteran underwent a VA examination for the purpose of obtaining a retrospective opinion that would address whether the Veteran was incapable of securing and maintaining substantially gainful employment prior to September 9, 2010.  The examiner did not address the period prior to September, 9, 2010, and instead provided a general opinion regarding the Veteran's employability.  No retrospective opinion was provided.  Further, the examiner considered both service and nonservice-connected disabilities.  An addendum opinion was provided by a different examiner later in October 2013, but it also was not a retrospective opinion.  Instead, the examiner described the impact of both the Veteran's service and nonservice-connected disabilities on his ability to work.  The October 2013 VA examinations and opinions are inadequate and are therefore not probative.  

In October 2013, the Veteran submitted an opinion from Dr. D. C., his private physician.  Dr. D. C. stated that he reviewed unspecified "information provided" by the Veteran, as well as a copy of the Board's August 2013 remand directives requesting a retrospective opinion.  Dr. D. C. stated that he had treated the Veteran since October 2002 and that he had reviewed the Veteran's treatment records.  He also referenced the September 2010 VA fee-based examination that is the basis for the initial grant of the TDIU.  Dr. D. C. explained that the Veteran's service-connected back disability prevented him from working as a carpenter.  After the Veteran stopped work as a carpenter, he became a draftsman so that he could work in a sedentary environment.  Dr. D. C. noted that the Veteran's back disability caused him to miss 60 to 70 days of work per year and that he was unable to do office or computer work.  Dr. D. C. concluded that the Veteran's service-connected disabilities rendered him unemployable and that he believed that "this dates back actually to at least 1999."  He stated that the Veteran specifically requested the effective date of "November 8, 2008," and that he belied that "this is consistent and fair based on the past medical history retrospectively and the physical exam done on September 24, 2013."  

As noted above, the Veteran's TDIU claim was received by VA on November 3, 2008, not November 8, 2008.  Dr. D. C.'s retrospective opinion provides probative evidence in support of the Veteran's claim.  There are no probative retrospective opinions to the contrary.  Affording the Veteran the benefit of the doubt, an effective date of November 3, 2008, the date of his claim, is granted.   There is no sufficient evidence of record to show that it was factually ascertainable that he was unemployable solely due to his service-connected disabilities during the one year period prior to when he filed his claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper, 10 Vet. App. at 126.  

The remaining question in this case is whether there is an unadjudicated informal claim for a TDIU.  The Board concludes that there is not.  

On November 8, 2000, the Veteran filed a claim for an increased rating for his postoperative residuals of a coccyx fracture and a nasal deformity.  At that time, these were his only two service-connected disabilities.  The RO denied entitlement to an increased evaluation for postoperative residuals of a coccyx fracture in October 2002 and for a nasal deformity in November 2002.  However, he did not assert that these disabilities rendered him unemployable.  He did not note their impact on his work until his January 2004 Substantive Appeal of those rating decisions, and even then he did not state that he was unemployable, he merely stated that they caused him to miss work.  This does not reasonably raise a TDIU claim.  Because his January 2004 assertion does not reasonably raise a TDIU claim, consideration of whether there was an implicit denial of such is not warranted See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

During the pendency of his appeal of the October 2002 and November 2002 rating decisions which denied his increased rating claims, the Veteran and his family made several vague statements about the impact of his service-connected disabilities on his ability to work.  In January 2004, he stated that his residuals of a coccyx fracture caused him to miss work and that his nasal deformity "impinge[d]" on his ability to "be on the job-site and working."  He does not indicate that his disabilities rendered him unemployable.  In September 2005, the Veteran's mother and daughter asserted that the Veteran's back disability (for which service connection was granted in a later decision with an effective date of November 8, 2000) as well as nonservice-connected headaches, memory loss, and inability to concentrate prevented him from working.  These statements are too vague to reasonably raise informal claims for a TDIU due to service-connected disabilities.  In March 2006, the Veteran informed the RO that he received SSA benefits.  The Veteran asserted that his service-connected back disability and his nonservice-connected migraines prevented him from working at a July 2007 RO hearing.  These statements are also too vague to constitute informal claims for a TDIU.  The lay evidence of record does not show an unadjudicated informal claim for a TDIU. 

In July 2005, Dr. N. P. stated that the Veteran was unemployable due to his depression, which was caused by his medical problems.  This is not an informal claim for a TDIU because depression is not a service-connected disability.  Similarly, in February 2008, Dr. D. F. stated that the Veteran could not work but did not specify a reason.  In March 2008, Dr. D. C. stated that the Veteran could not work due to his low back problem and because of memory loss and confusion.  In July 2008, Dr. D. S., a VA psychologist, stated that the Veteran was unsuited for employment due to his non-service connected depression and other "well documented multiple chronic medical conditions...."  These statements are not informal claims for a TDIU because, as noted above, the Veteran's psychiatric condition is not service-connected and none of these health care providers stated that he was unable to work solely due to his service-connected disabilities.  The Veteran submitted other letters from private and VA physicians but they were dated after the effective date granted in this decision.  

Lastly, the SSA determined that the Veteran was disabled beginning on August 19, 2002 due to his service-connected back disability as well as his nonservice-connected bilateral knee meniscus tears, right shoulder impingement, and migraine headaches.  Although SSA disability benefits relate to his unemployability, a claim for SSA disability benefits does not constitute a claim for service-connected disability benefits with VA.  See 38 C.F.R. § 3.151 (2013).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In this case, the SSA determined the Veteran was disabled in part due to nonservice-connected disabilities.  Further, the medical records underlying the decision do not constitute an informal claim under 38 C.F.R. § 3.157(b) (2013).  For the period prior to November 3, 2008, there is no VA or private outpatient or hospital examination or admission to a VA hospital that could reasonably be accepted as an informal claim for a TDIU.  38 C.F.R. § 3.157(b) (2013); Massie v. Shinseki, 25 Vet. App. 123, 134 (2011); See Servello, 3 Vet. App. at 199.

In summary, the record does not contain an unadjudicated formal or informal claim for a TDIU.  As noted above, the appropriate effective date for the grant of a TDIU is November 3, 2008, the date he filed his TDIU claim.  


ORDER

An effective date of November 3, 2008, for the grant of an extraschedular TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


